Citation Nr: 9906300	
Decision Date: 03/08/99    Archive Date: 03/18/99

DOCKET NO.  97-10 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts



THE ISSUE

Entitlement to service connection for multiple osteomas, 
claimed as due to the exposure to ionizing radiation.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans









ATTORNEY FOR THE BOARD

Scott Craven



INTRODUCTION

The veteran had active military service from February 1951 to 
February 1954.  

The Board of Veterans' Appeals (Board) received this case on 
appeal from a November 1995 decision of the RO.  



FINDING OF FACT

No competent evidence has been presented to show that the 
veteran's currently demonstrated multiple osteomas are due to 
the exposure to ionizing radiation or other disease or injury 
which was incurred in or aggravated by service.  



CONCLUSION OF LAW

A well-grounded claim of service connection for multiple 
osteomas due to the exposure to ionizing radiation has not 
been presented.  38 U.S.C.A. §§  1101, 1110, 1112, 1113, 
1131,1137, 5107, 7104 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.311 (1998).  




REASONS AND BASES FOR FINDING AND CONCLUSIONS


I.  Historical Background

The service medical records show that, in January 1951, the 
veteran's skin, thorax, spine and extremities were reported 
to be clinically normal.  The veteran indicated that he had 
never had a tumor, growth, cyst or cancer.  On discharge 
examination in February 1954, the veteran's chest, upper 
extremities, lower extremities, skin, spine and other 
musculoskeletal areas were reported to be clinically normal.  
There was no report of complaint, treatment or diagnosis of 
osteomas.

On VA examination in June 1969, the veteran was reported to 
complain of headaches since 1952.  A neurological examination 
was reported not to be remarkable and his headaches were 
reported to be "migrainous."  There was no report of 
complaint, treatment or diagnosis of osteomas.

On a June 1969 radiology report, no gross abnormalities were 
reported to be present in the skull, heart, lungs or 
mediastinum.  The veteran was reported to have a 
pansinusitis.  There was no report of complaint, treatment or 
diagnosis of osteomas.

In May 1995, the Defense Nuclear Agency reported that the 
veteran had been present at Operation Tumbler-Snapper, a U.S. 
atmospheric nuclear test series that had been conducted at 
the Nevada Test Site from April to June 1952.  He was 
reported to have been assigned to the 1st Marine Corps 
Provisional Atomic Exercise Brigade.  A careful search of 
dosimetry data was reported to reveal no record of radiation 
exposure for the veteran, although a scientific dose 
reconstruction entitled Analysis of Radiation Exposure for 
Observers and Maneuver Troops, Exercise Desert Rock IV, 
Operation Tumbler-Snapper indicated that the veteran would 
have received a probable dose of 0.370 rem gamma (upper bound 
of 0.630 rem gamma).  Also, a scientific dose reconstruction 
entitled Neutron Exposure for DoD Nuclear Test Personnel was 
reported to indicate that, due to the distance of the 
veteran's unit from ground zero, he had virtually no 
potential for exposure to neutron radiation.

On a November 1995 VA radiology report of the chest and ribs, 
the heart and aorta were reported to be normal, the lung 
fields were clear and no rib abnormalities were reported to 
be identified.  

On VA examination in November 1995, the veteran was reported 
to be seen for evaluation of various lumps that he claimed 
had enlarged over the years, since 1952, and had initially 
been about the size of a peanut.  He indicated that he had 
been about one mile from ground zero at Yucca Flats, Arizona 
and had gone into a radiated area to evaluate the blast 
effects on dummies.  He reported that, shortly thereafter, he 
had developed lumps in the lower ribs and back, the lateral 
left arm, the right wrist, the right arm and in the legs.  He 
reported that the lumps were sometimes painful, especially as 
they grew larger.  The veteran was diagnosed with multiple 
osteomas of the anterior ribs, posterior left ribs, right 
arm, questionable on the right wrist, left posterior chest 
and medial knee areas.  

On a November 1995 VA radiology report of the upper arms, the 
veteran was reported to show no bony abnormality.  There was 
reported to be some possible atrophy of the soft tissues.  


II.  Analysis

Service connection may be granted for a disability resulting 
from a disease or injury which was incurred or aggravated 
during active duty.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.303 (1998).  That an injury or disease 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (1998).  The regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  

The threshold question to be answered is whether the veteran 
has presented a well-grounded (i.e., plausible) claim.  If he 
has not, the claim must fail and there is no further duty to 
assist in the development of the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1998); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  

In order to show that a claim for service connection is well 
grounded, there must be competent evidence of (1) a current 
disability; (2) incurrence or aggravation of a disease or 
injury in service; and (3) a nexus between the in-service 
injury or disease and the current disability.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995).  Although the claim need not 
be conclusive, it must be accompanied by evidence, not just 
allegations, in order to be considered well grounded.  Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992).  

If a veteran participated in a radiation risk activity, such 
as onsite participation in a test involving the atmospheric 
detonation of a nuclear device, while on active duty, the 
following diseases shall be service connected, provided the 
rebuttable presumption provisions of 38 C.F.R. § 3.307 are 
also satisfied:  leukemia (other than chronic lymphocytic 
leukemia), cancer of the thyroid, cancer of the breast, 
cancer of the pharynx, cancer of the esophagus, cancer of the 
stomach, cancer of the small intestine, cancer of the 
pancreas, multiple myeloma, lymphomas (except Hodgkin's 
disease), cancer of the bile ducts, cancer of the gall 
bladder, primary liver cancer (except if cirrhosis of 
hepatitis B is indicated), cancer of the salivary gland and 
cancer of the urinary tract.  38 C.F.R. § 3.309(d)(2) (1998).  

In all claims in which it is established that a radiogenic 
disease first became manifest after service and was not 
manifest to a compensable degree within any applicable 
presumptive period as specified in 38 C.F.R. § 3.307 or 3.309 
(1998), and it is contended the disease is a result of 
exposure to ionizing radiation in service, an assessment will 
be made as to the size and nature of the radiation dose or 
doses.  38 C.F.R. § 3.311(a)(1) (1998).  A radiogenic disease 
means a disease that may be induced by ionizing radiation and 
shall include all forms of leukemia, except chronic lymphatic 
(lymphocytic) leukemia, prostate cancer and any other cancer.  
38 C.F.R. § 3.311(b)(2) (1998).  See also 63 Fed. Reg. 50993 
(September 24, 1998).  

If a veteran was exposed to ionizing radiation as a result of 
participation in the atmospheric testing of nuclear weapons 
and subsequently developed a radiogenic disease that became 
manifest within the period specified in 38 C.F.R. 
§ 3.311(b)(5) (1998), the claim, before its adjudication, 
will be referred to the Under Secretary for Benefits for 
further consideration.  38 C.F.R. § 3.311(b)(1) (1998).  If 
any of these requirements have not been met, it shall not be 
determined that a disease has resulted from exposure to 
ionizing radiation under such circumstances.  38 C.F.R. 
§ 3.311(b)(1)(iii) (1998).  

The veteran contends that his current multiple osteomas are 
the result of the exposure to ionizing radiation in 
connection with his participation in Nuclear testing during 
service.  

A careful review of the service medical records shows that 
they are negative for complaint, treatment or diagnosis of 
multiple osteomas.  In addition, the Board finds that the 
veteran's statements regarding the development of the 
multiple osteomas in service or shortly thereafter are not 
supported by the evidence of record.  

On VA examination in November 1995, the veteran was diagnosed 
with multiple osteomas of the anterior ribs, posterior left 
ribs, right arm, questionable on the right wrist, left 
posterior chest and medial knee areas, bilaterally.  
Radiology reports were reported to reveal that the heart and 
aorta were normal, lung fields were clear and no rib 
abnormalities were identified.  The veteran was also reported 
to show no bony abnormality in the upper arms.  

While the veteran is shown to have been exposed to low level 
ionizing radiation in service during the atmospheric nuclear 
test series of Operation Tumbler-Snapper, the Board finds 
that he has not been diagnosed with a radiogenic disease as 
defined by the applicable regulation.  That is, the veteran 
has not been shown to have been diagnosed with any form of 
cancer.  As the medical evidence does not serve to show that 
he currently has any of the specified diseases associated 
with exposure to radiation, as listed under the provisions of 
38 C.F.R. § 3.309(d) or 38 C.F.R. § 3.311(e) (1998), further 
development is not necessary.  

In addition, no competent evidence has been submitted to the 
support the veteran's lay assertions that his multiple 
osteomas are due to exposure to radiation in service or other 
disease or injury incurred in or aggravated by service.  See 
Combee v. Brown, 34 F.3d. 1039 (Fed. Cir. 1994).  The 
veteran's own statements relating to questions of medical 
diagnosis or causation lack probative value in this case.  
Lay assertions concerning such questions of medical diagnosis 
or causation cannot constitute competent evidence sufficient 
to render the veteran's claim well grounded.  Grottveit v. 
Brown, 5 Vet. App. 91 (1992); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

Thus, since the veteran has not presented medical evidence 
demonstrating that he currently has multiple osteomas due to 
exposure to ionizing radiation or other disease or injury 
incurred in or aggravated by service, the Board must conclude 
that the veteran has failed to meet his initial burden of 
producing evidence of a well-grounded claim of service 
connection.  See Caluza, supra.  

In claims that are not well grounded, VA does not have a 
statutory duty to assist the veteran in developing facts 
pertinent to his claim.  The veteran is therefore not 
entitled to further examination as contended by the veteran's 
representative.  See Epps v. Brown, 9 Vet.App 341 (1996).  
VA, however, may be obligated under 38 U.S.C.A. § 5103(a) 
(West 1991 & Supp. 1998) to advise a veteran of evidence 
needed to complete his application.  This obligation depends 
upon the particular facts of the case and the extent to which 
the Secretary of VA has advised the veteran of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  

The Board finds that a remand is not required in this case.  
The veteran has not put VA on notice that competent evidence 
exists that supports his claim that he currently has multiple 
osteomas due to exposure to radiation or other disease or 
injury incurred in or aggravated by service.  

Consequently, the RO has met its burden under 38 U.S.C.A. 
§ 5103(a) (West 1991 & Supp. 1998) by informing the veteran 
of the evidence necessary to complete his application for 
benefits.  By this decision, the Board is informing the 
veteran of the evidence necessary to make his claim well 
grounded.  



ORDER

Service connection for multiple osteomas, claimed as due to 
exposure to ionizing radiation, is denied, as a well-grounded 
claim has not been submitted.



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

- 8 -


- 1 -


